74 N.J. 312 (1977)
377 A.2d 1201
DOCK WATCH HOLLOW QUARRY PIT, INC., PLAINTIFF-APPELLANT-CROSS-RESPONDENT,
v.
THE TOWNSHIP OF WARREN, DEFENDANT-RESPONDENT-CROSS-APPELLANT, AND THE TOWNSHIP OF BRIDGEWATER, DEFENDANT-CROSS-RESPONDENT, AND THE STATE OF NEW JERSEY, DEFENDANT-RESPONDENT-CROSS-RESPONDENT.
The Supreme Court of New Jersey.
Argued May 9, 1977.
Decided September 12, 1977.
Mr. Frederick C. Mezey argued the cause for appellant-cross-respondent (Messrs. Mezey and Mezey, attorneys; Mr. Mezey, of counsel and on the brief; Mr. Mark L. Antin, on the brief).
Mr. J. Albert Mastro argued the cause for respondent-cross-appellant (Mr. Mastro and Ms. Dolores A. Mastro, on the brief).
Mr. Daniel F. O'Connell argued the cause for cross-respondent (Messrs. Lanigan and O'Connell, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the majority opinion of the Appellate Division.
Justice Schreiber would affirm the judgment of the trial court as modified by the dissenting opinion of Judge Morgan, reported at 142 N.J. Super. 130.
For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and HANDLER  6.
Dissenting  Justice SCHREIBER  1.